Citation Nr: 0001432	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-10 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
shoulder injury.

3.  Whether there was clear and unmistakable error in a 
rating decision of January 5, 1987, which granted service 
connection for a right knee disability, with assignment of a 
zero percent (noncompensable) evaluation.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from August 1975 
to August 1979.  He also served on active duty for an 
additional period, from January 1985 to April 1986, from 
which he received a discharge under honorable conditions.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for cervical spine trauma/injury with resultant 
degenerative disc disease, and for left shoulder injury 
residuals.  In a subsequent rating decision (September 1997) 
and Statement of the Case (September 1997), the RO framed 
these issues as entitlement to service connection for a 
cervical spine injury and whether new and material evidence 
had been submitted to reopen the claim for service connection 
for a left shoulder injury. 

This appeal also arises before the Board from a January 1997 
rating decision of the St. Petersburg RO in which entitlement 
to an earlier effective date (earlier than August 24, 1992) 
was denied for a 10 percent evaluation for the veteran's 
service-connected right knee disability.  

The Board notes that in a December 1999 written brief 
presentation, the veteran's representative argued that there 
was a clear and obvious error in a rating decision of January 
5, 1987 which initially granted service connection for a 
right knee disability with assignment of a zero percent 
evaluation.  The Board has carefully reviewed the evidence of 
record, and in light of these contentions and the finality of 
both the January 1987 rating decision and the December 1992 
rating decision which granted a 10 percent rating for the 
right knee disability (effective August 24, 1992), the Board 
is of the opinion that it is appropriate to frame the 
veteran's claim for an earlier effective date as whether the 
rating decision of January 5, 1987 contained clear and 
unmistakable error in that a 10 percent evaluation was not 
assigned for the right knee disability at that time.  This 
issue is the subject of a Remand which immediately follows 
the decisions herein.  


FINDINGS OF FACT

1.  The record does not include competent evidence of an 
etiological link, or nexus, between the currently manifested 
cervical spine disability and the veteran's periods of active 
military service.  

2.  The RO denied service connection for a left shoulder 
condition in January 1987, and thereafter, the veteran did 
not initiate an appeal of the adverse decision within one 
year following notification thereof. 

3.  In June 1990, the RO determined that new and material 
evidence, sufficient to reopen a claim for service connection 
for a left shoulder disorder, had not been submitted.  The 
veteran was notified of the adverse decision in July 1990, 
and as he did not initiate an appeal of the adverse decision 
within one year thereof, the June 1990 rating decision became 
final.  

4.  The additional evidence submitted since the RO's June 
1990 rating decision 
does not demonstrate current diagnosis or findings relative 
to a left shoulder disability, and as such, the additional 
evidence does not bear directly and substantially upon the 
specific matter at hand and this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of a claim for service connection for a 
left shoulder disability.  




CONCLUSIONS OF LAW

1.  The claim for service connection for a cervical spine 
disability is not well grounded.  38 U.S.C.A. §§ 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  

2.  The additional evidence submitted since the last final 
(June 1990) rating decision does not constitute new and 
material evidence which is sufficient to reopen a claim for 
service connection for a left shoulder disorder, and the 
claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Service connection for a cervical spine disability

The veteran contends that he suffered an injury to his neck 
(cervical spine) during his active duty in 1985, at which 
time he slipped and fell backwards while carrying wall 
lockers up the stairs.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

Having reviewed the record, the Board has concluded that the 
veteran has failed to present a well grounded claim for 
service connection for a cervical spine disability.  Service 
medical records for both of the veteran's periods of active 
service are negative for treatment, complaints, or diagnoses 
of neck problems or cervical spine pathology.  Furthermore, 
the records from his second period of active service contain 
no record of treatment for neck pain or problems sustained at 
the time of an injury in which he fell backwards down the 
stairs while carrying wall lockers; nor do these records show 
that the veteran complained of neck problems at the time when 
he sought treatment for a pulled shoulder in June 1985 (when 
he sought treatment for injuries sustained while carrying 
wall lockers), although the veteran has alleged that he 
injured his back, neck, and shoulder at the same time.  In 
addition, the report of the February 1986 separation 
examination is negative for cervical spine abnormalities.  

On a post-service VA examination, conducted in September 
1986, no cervical abnormalities were noted and a notation of 
"normocephalic/atraumatic" was made with regard to the 
neck.  Cervical spine problems are not documented in the 
record until February 1990, at which time the veteran was 
hospitalized and diagnosis of cervical disc degeneration is 
shown.  Thereafter, medical records show that he was followed 
by VA for cervical problems, including degenerative cervical 
spondylolisthesis with disc derangement and radicular 
encroachment which was shown on x-ray in September 1995.  A 
March 1997 MRI revealed findings which included cervical 
stenosis and herniated discs at C5-6, C4-5, and C6-7.  

In June 1997, the veteran was afforded a personal hearing 
before a local officer at the St. Petersburg RO.  He 
testified since the time of his in-service neck injury, his 
fingers have been numb and he has experienced pain in the 
left arm and left leg.  He indicated that he did complain 
about the shooting pains in his leg and his arm during his 
military service, at which time he was probably experiencing 
more pain with the back and knees than he was with his neck.  
The veteran reported that he is unable to maintain a job due 
to limited use of the left hand and the left side.  

In the Board's view, the record does not contain competent 
evidence of an etiological link, or nexus, between the 
veteran's periods of active military service and the 
currently manifested cervical disc disease in his lumbar 
spine.  As the service medical records are negative for 
complaints or treatment for neck pain or problems or findings 
of cervical abnormalities, there is no objective evidence to 
corroborate the veteran's claim that he injured his neck 
during service in 1985 while attempting to carrying wall 
lockers up the stairs.  Furthermore, the separation 
examination is negative for cervical spine defects.  
Discogenic disease in the cervical spine is not shown until 
the time of a 1990 VA hospitalization, or several years 
following the veteran's discharge from active service.  In 
addition, the veteran has not presented any evidence, to 
include a medical opinion, which suggests that his current 
cervical spine pathology is etiologically related to his 
period of active service or to his treatment for injuries 
sustained when he fell down the stairs while carrying wall 
lockers therein.  

For these reasons, the Board has concluded that the veteran 
has failed to demonstrate that there is an etiological link, 
or nexus, between a cervical spine disability and his period 
of active military service.  As such, the requirements for a 
well grounded claim have not been satisfied and the claim for 
service connection for a cervical spine disability must be 
denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the United States Court of Appeals 
for Veterans Claims ("Court") has held that VA may be 
obligated under 38 C.F.R. § 5103(a) to advise the claimant of 
the evidence required to complete the application.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).  The Board notes that the 
veteran's representative has argued that the September 1997 
Statement of the Case specifically failed to inform the 
veteran that he is entitled to submit medical evidence 
establishing that his chronic and current cervical spine 
condition originated from the active duty wall locker 
incident.  

The Board finds that the duty to advise the veteran of the 
evidence required to complete his application was fulfilled 
by the April 1997 rating decision which initially denied 
service connection for a cervical spine disability.  That 
rating decision informed the veteran of the required elements 
of a well grounded claim and it was specifically noted that 
there is no evidence of in-service treatment for a cervical 
spine trauma/injury with resultant degenerative disc disease.  
The veteran was provided with a copy of this rating decision 
on April 10, 1997.  As such, the obligation under 38 U.S.C.A. 
§ 5103 and Robinette is fully satisfied.  


2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a left 
shoulder injury.

Initially, the Board notes that in a December 1999 written 
brief presentation, the veteran's representative has noted 
that at the time of a January 1987 rating decision which 
initially denied service connection for a left shoulder 
condition, the veteran was notified only that service 
connection was denied for "limitation of motion of the arm, 
left," and thus, notification of the rating was not proper.  
The representative has also noted that in a June 22, 1987 
notice of disagreement, the veteran referred to "explanation 
of other problems that were found that were not given service 
connection," yet the subsequent Statement of the Case did 
not discuss the left shoulder.  It is the representative's 
contention that the claim for entitlement to service 
connection for a left shoulder disorder is still a pending 
issue which originated with the receipt of a July 1987 VA 
Form 21-526.  

In the Board notes that a left shoulder condition was not 
found on VA examination in September 1986.  In the Board's 
view, therefore, as the veteran's June 1987 statement 
specifically referred to "other problems (physical) found," 
that statement did not constitute a notice of disagreement 
with regard to the denial of the left shoulder condition in 
January 1987, and there is no other documentation which could 
be construed as a timely notice of disagreement with regard 
to the left shoulder issue.  Thus, the January 1987 rating 
decision became final, as is discussed in the following 
paragraphs.  Furthermore, the issue of entitlement to service 
connection for a left shoulder disability was again addressed 
and denied in a June 1990 rating decision which is also 
final.  As such, the Board cannot conclude that the initial 
claim for a left shoulder disability has been pending since 
the date of the original denial in January 1987.  

Prior RO decisions

The record indicates that service connection for a left 
shoulder condition was initially denied by the RO in January 
1987.  At that time, the RO considered service medical 
records for the veteran's second period of active service.  
These records showed that on June 17, 1985, the veteran 
sought treatment with complaints that had reinjured his 
shoulder while moving wall lockers, and he reported that he 
hurt his shoulder previously, before basic and in basic.  An 
assessment of "illegible" strain was given.  When seen for 
follow-up of the left shoulder, it was noted that he had 
persistent left shoulder pain secondary to heavy lifting.  
Objective findings included tenderness in the shoulder area 
and an assessment of musculoskeletal pain.  On January 27, 
1985, the veteran complained that his shoulders did not feel 
any better and it was also noted that he was seen for a 
"pulled left shoulder."  Physical findings included 
muscular tenderness.  An impression of musculoskeletal pain 
was given, and the report of a left shoulder x-ray was 
negative.  In February 1985, the veteran was seen for 
complaints of left shoulder pain for the past 10 days.  Range 
of motion was limited and there was tenderness with 
palpation.  An assessment of musculoskeletal pain was given.  

On the report of medical history, completed at the time of 
separation in February 1986, the veteran gave a history of a 
painful or "trick" shoulder or elbow, and it was noted that 
there had been no left shoulder pains since an injury in 
basic training in January-March 1985.  On separation 
examination in February 1986, the upper extremities were 
clinically evaluated as normal and no left shoulder 
abnormalities were noted.  On VA post-service VA examination 
in September 1986, no diagnoses were provided with regard to 
the left shoulder and left shoulder x-rays were normal.  

Based on this evidence, the RO determined that the service 
medical records were negative for a chronic left shoulder 
condition and service connection was denied therefor.  By 
letter dated January 1987, the veteran was notified that 
service connection was not established for limited motion of 
the arm, left.  Thereafter, the veteran did not initiate an 
appeal of the adverse decision within one year following the 
notification thereof.

In June 1990, the RO adjudicated the issue of whether new and 
material evidence had been presented to reopen a claim for 
service connection for a left shoulder condition.  At that 
time, the RO considered the additional evidence which had 
been submitted by the veteran since January 1987, the date of 
the last final denial of a claim for service connection for a 
left shoulder injury.  The relevant additional evidence 
includes a January 1988 statement in which the veteran 
requested disability benefits for his left shoulder.  VA 
orthopedic examinations of the veteran's back and knee, dated 
in 1988 and 1989, showed no diagnoses or findings with regard 
to the left shoulder.  In an a statement dated August 1989, 
the veteran reported constant pain in his left shoulder, and 
in a February 1990 statement, he again requested that service 
connection be granted for his left shoulder problems.  A 
February 1990 VA hospital report shows that the veteran was 
treated for chest pain of musculoskeletal origin, and a 
history of a left shoulder injury in 1985 was noted.

In the June 1990 decision, the RO determined that the 
additional evidence did not constitute new and material 
evidence warranting any change in the prior denial of service 
connection for a left shoulder condition.  It was noted that 
a left shoulder diagnosis was not shown on VA examination and 
that a left shoulder condition was not shown to have been 
treated.  The veteran was notified of the adverse decision by 
letter dated July 1990, and thereafter, an appeal was not 
initiated within one year following the notification thereof.  


New and Material Evidence

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999), 38 C.F.R. § 20.1103 (1999).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

During the course of the veteran's appeal with regard to the 
instant claim, the United States Court of Appeals for the 
Federal Circuit rendered its decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit 
changed the law as it pertains to the submission of new and 
material evidence and offered guidance as to how the Court 
should review such determinations made by the Board.  First, 
the Federal Circuit invalidated the test adopted by the Court 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), i.e., 
that evidence was new and material sufficiently to reopen a 
claim if the evidence, when considered with the other 
evidence, would raise a reasonable possibility of changing 
the outcome.  

The Federal Circuit proceeded to adopt the standard set forth 
in 38 C.F.R. § 3.156(a) (1999) as the appropriate standard 
for determining whether new and material evidence had been 
submitted.  Second, as a result of Hodge and the Federal 
Circuit's recitation that the determination of whether new 
evidence is sufficiently material is a "fact-specific 
determination," "a deferential standard of review of these 
decisions under 38 U.S.C. § 7261(a) becomes the proper one." 
Fossie v. West, 12 Vet. App. 1 (1998).  

In recent decisions and in light of the holding in Hodge, the 
Court U.S. Court has set forth a three-step analysis which 
must be applied when a veteran seeks to reopen a final 
decision based on new and material evidence. See Hodge, 
supra; Winters v. West, 12 Vet. App. 203 (1999); Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a). Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well- grounded under 38 U.S.C.A. § 5107(a).  In making 
this determination, all of the evidence of record is to be 
considered and presumed to be credible. Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits." Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  As noted, the veteran's claim for service 
connection for a left shoulder injury was initially denied by 
the RO in January 1987, and that decision became final as the 
veteran did not perfect an appeal of that decision within the 
time period specified by law.  In June 1990, the RO again 
denied the claim for service connection for a left shoulder 
injury by finding that new and material evidence had not been 
presented to reopen the previously denied and final decision.  
The June 1990 decision also became final as an appeal was not 
perfected in a timely manner.  Accordingly, the Board must 
now consider whether new and material evidence has been 
received since the RO's June 1990 rating decision.


Analysis

As noted, the first step in the three-step analysis for new 
and material evidence claims is to determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(1999).  According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  

The relevant evidence received by VA since June 1990 consists 
of statements by the veteran on appeal, including his sworn 
testimony at a personal hearing, outpatient treatment 
reports, and the report of a VA examination conducted in 
1992.  

On VA examination in September 1992, there was full passive 
range of motion in the left shoulder, with abduction to 180 
degrees, adduction to 45 degrees, flexion to 90 degrees, 
extension to 45 degrees, internal rotation to 55 degrees, and 
external rotation to 40 degrees.  No diagnosis was provided 
with regard to the left shoulder.  
A May 1993 VA outpatient record shows that the veteran sought 
treatment for complaints of pain in his shoulders, back, and 
neck.  No diagnosis was provided with regard to the 
shoulders.  

At the time of his June 1997 personal hearing, the veteran 
testified that he injured his shoulder during his second 
period of active service when he slipped and fell backwards 
while carrying wall lockers up the stairs.  He noted that he 
complained about his shoulder injury during active duty, and 
he was put on bedrest and he was given a profile of no 
physical training.  According to the veteran, although the 
pain in his shoulder decreased with medication, the physical 
problems worsened over the years.  He indicated that during 
service, it was a problem to lift his arm 45 degrees past his 
shoulder and it popped out at times.  He reported that the 
pain and limitation of motion in the left shoulder had gotten 
worse since his discharge.  He did not recall an injury to 
his shoulder prior to January 1985, to include an injury to 
his shoulder or treatment therefor during basic training or 
his initial period of duty.  

Having reviewed the record, the Board has determined that the 
additional evidence submitted by the veteran since the June 
1990 rating decision does not constitute new and material 
evidence which is sufficient to reopen a claim for service 
connection for a left shoulder disability.  Specifically, the 
additional evidence does not show that a left shoulder 
disability is currently diagnosed; nor is there evidence of 
current objective findings with regard to the left shoulder.  
Although the veteran claims that he injured his left shoulder 
during service and that he has suffered from left shoulder 
problems since that time, there is no evidence of the current 
manifestation of a left shoulder disability which has been 
identified by objective findings or examination, nor does a 
longitudinal review of the record reveal such diagnosis at 
any time since the veteran's discharge from active duty in 
1986.   

Therefore, while the additional evidence submitted by the 
veteran may be new, in that it has not been considered 
previously, it is not material.  In the absence of the 
current manifestation of a left shoulder disability, the 
additional evidence does not bear directly and substantially 
upon the specific matter at hand, i.e. whether service 
connection is appropriate for a left shoulder disability.  As 
current manifestation of a left shoulder disability has not 
been shown, the Board cannot conclude that the additional 
evidence submitted by the veteran is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  For these reasons, the Board finds that the 
additional evidence submitted since the June 1990 rating 
decision does not constitute new and material evidence which 
is sufficient reopen a claim for service connection for a 
left shoulder disability, and the claim is not reopened.   



ORDER

As a well grounded claim has not been presented, service 
connection is denied for a cervical spine disability.

As new and material evidence has not been presented, the 
claim for service connection for residuals of a left shoulder 
injury is not reopened.  

REMAND

As noted, the veteran has perfected an appeal as to a claim 
for an earlier effective date for the assignment of a 10 
percent evaluation for his service-connected right knee 
disability.  This increased evaluation was assigned pursuant 
to a December 1992 rating decision and was made effective on 
August 24, 1992, the date on which the veteran submitted a 
claim for an increased evaluation.  The record indicates that 
the December 1992 rating decision is final, as an appeal was 
not perfected thereon.  

In arguing that an earlier effective date is warranted for 
the award of a 10 percent evaluation for the right knee, the 
veteran's representative has contended that a January 5, 1987 
rating decision (which granted service connection for a right 
knee disability) contained clear and unmistakable error as a 
compensable, or 10 percent evaluation was not granted for the 
right knee at that time.  Although the veteran initiated an 
appeal of the January 1987 rating action, the appeal was not 
perfected as the veteran did not submit a substantive appeal 
in a timely manner.  Thus, the January 1987 rating decision 
is also final.  

In light of the foregoing, the Board has determined that the 
appropriate issue for consideration at this time is whether 
there was clear and unmistakable error in the rating decision 
of January 5, 1987, which granted service connection for a 
right knee disability with assignment of a zero percent 
(noncompensable) evaluation.   

The pertinent history is as follows.  Service medical records 
for the veteran's second period of active service show 
treatment for both knees.  On examination on January 22, 
1986, right knee findings included positive McMurray's test 
in the lateral joint line, 2+ effusion, full range of motion, 
positive apprehension test, and crepitus.  Assessments 
included retropatellar pain, with torn lateral right 
meniscus; and recurrent effusions.  On separation examination 
in February 1986, findings included retropatellar crepitus 
and tenderness on pressure to both knees.  Retropatellar pain 
syndrome, bilateral, was noted as a defect.  

The veteran was discharged from active service on April 21, 
1986, and he submitted a claim for service connection for a 
right knee disability on July 8, 1986.  

On post-service VA examination in September 1986, the right 
knee was very noisy and both knees had instability.  
Diagnoses included injury with residue of both knees.  The 
right knee x-ray report shows that findings of an increase in 
the retropatellar space bilaterally could be related to an 
effusion.  

In January 1987, service connection was granted for residuals 
of a right knee injury, asymptomatic knee, with assignment of 
a zero percent (noncompensable) evaluation under Diagnostic 
Code 5257, effective April 22, 1986.  The veteran was 
notified of that decision by letter dated January 16, 1987, 
and as noted, an appeal was not perfected within the time 
specified by law.  

In a notice of disagreement received in June 1987, the 
veteran argued that he was entitled to a compensable 
evaluation for his right knee and that he should have been 
awarded an evaluation of 10 percent disabling for that knee, 
an amount equal to the rating for the service-connected left 
knee.  

In conjunction with a request for re-evaluation of his right 
knee disability, the veteran was afforded a VA examination in 
January 1988.  Right knee findings included marked crepitus 
in both knees, tenderness over the medial cartilage area of 
the right knee, and right knee flexion of zero to 90 degrees.  
Diagnoses included internal derangement, right knee joint.  
In a March 2, 1988 decision, the RO evaluated the veteran's 
service-connected disabilities, and an increased 
(compensable) evaluation for a right knee disability was 
denied.  An appeal of the adverse rating action was not 
initiated in a timely manner, and the March 1988 rating 
action became final.  

In a statement received at the RO on February 23, 1990, the 
veteran requested re-evaluation of his service-connected 
right knee disability.  In June 1990, the RO denied an 
increased (compensable) evaluation for the right knee 
disability because a submitted hospital report (dated in 
1990) did not show treatment for the right knee problems.  
The June 1990 rating decision also became final as an appeal 
was not initiated in a timely manner.   

In a statement received at the RO on August 24, 1992, the 
veteran indicated his belief that he should receive at least 
10 percent for his right knee, the same as he was receiving 
for his left knee.  On VA examination in September 1992, the 
examiner was unable to elicit patellar reflexes and flexion 
of the knees was to 130 degrees.  Diagnoses included possible 
traumatic arthritis of his knee.  Right knee x-rays revealed 
moderate degenerative changes in the right knee.  

In a December 1992 rating decision, the RO granted an 
increased evaluation of 10 percent disabling, effective 
August 24, 1992, for the veteran's right knee disability 
based on evidence of traumatic arthritis in both knees.  

In a statement dated December 1996, the veteran indicated 
that he was filing for retroactive benefits for his right 
knee.  The veteran argued that he began receiving benefits 
for his left knee in 1987, but did not begin receiving 10 
percent for his right knee until 1993.  It was his contention 
that he was entitled to a 10 percent evaluation for the right 
knee for the period of 1987-1993.  Thereafter, the issue of 
entitlement to an earlier effective date for the grant of a 
10 percent evaluation for the right knee was adjudicated, and 
an appeal was perfected thereon.  In the Board's view, the 
issue of entitlement to an earlier effective date for the 
assignment of a 10 percent evaluation for his right knee 
disability includes the issue (as raised by his 
representative) of whether clear and unmistakable error 
occurred in earlier pertinent rating decisions.  

In a September 1997 Supplemental Statement of the Case, the 
RO discussed findings with regard to whether there was clear 
and unmistakable error in the rating decision which granted a 
10 percent evaluation for the right knee disability 
(effective August 24, 1992); however, the RO has not yet 
issued a Statement of the Case or Supplemental Statement of 
the Case which specifically addresses the issue of clear and 
unmistakable error in the January 1987 rating action, and 
this is the issue which the Board has determined is 
appropriate for appellate consideration at this time.  

In the Board's view, therefore, the previously issued 
Supplemental Statement of the Case contains a material 
defect.  As such, a new Supplemental Statement of the Case 
must be issued in accordance with the provisions of 38 C.F.R. 
§ 19.31 (1999) and to ensure compliance with due process 
considerations.  In addition, according to Bernard v. Brown, 
4 Vet. App. 384 (1993), when the RO addresses the issue on a 
basis different from that proposed by the Board, the Board 
must consider whether the claimant has had adequate notice of 
the need to submit evidence or argument on that basis and 
whether he would be prejudiced by the Board's consideration 
of the issue on a different basis in the first instance.  In 
light of these considerations, the Board believes that the 
instant issue should be remanded so that the RO will have the 
opportunity to issue a Supplemental Statement of the Case 
with discussion of the appropriate laws, regulations, and 
judicial guidance.  

Accordingly, this claim is REMANDED for the following 
actions:

The RO should issue an appropriate 
Supplemental Statement of the Case which 
addresses the issue of whether there was 
clear and unmistakable error in the final 
rating action of January 5, 1987, which 
granted service connection for a right 
knee disability with assignment of a zero 
percent (noncompensable) evaluation under 
Diagnostic Code 5257.  The Supplemental 
Statement of the Case should include 
discussion of all pertinent laws, 
regulations, and judicial guidance, as 
well as a full discussion of the reasons 
and bases for any decision rendered.  The 
veteran and his representative should be 
provided with a copy of the Supplemental 
Statement of the Case along with an 
appropriate amount of time within which 
to respond.  Thereafter, this claim 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1996) (Historical and Statutory 
Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.

The purpose of this Remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

